DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 7/13/2022 is acknowledged.
Claims 7-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021, 8/27/2021, 3/29/2022, 6/3/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (7,128,341) as applied to claim above, and further in view of Chapdelaine et al. (2019/0351836).
Dahl et al. in figures 1-7, disclose an all-terrain vehicle, comprising a frame (not number, covering by a fender an outer body), a plurality of ground-engaging members (16, 18) supporting the frame relative to a ground surface, an outer body (not number, see figure 1) supported by the frame and a cargo rack (14) pivotably coupled to the outer body. The cargo rack includes a hinge assembly comprising a first hinge leaf (62), a second hinge leaf (not number, see figure 4) complementary to the first hinge leaf. Dahl et al. fail to show a hinge pin inserted through the first hinge leaf and the second hinge leaf, wherein the cargo rack is moveable about the hinge pin between a closed position and an opened position.  
Chapdelaine et al. in figures 1-3, disclose a trunk for an all terrains vehicle comprising a trunk or a cargo rack (10) having a first hinge leaf (42), a second hinge leaf (44) and a hinge pin (20), which is inserted through the hinge leaf and the second hinge leaf. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dahl et al. by further comprising the hinge leaf and the hinge pin disclosed by Chapdelaine et al. in order to open or close the cargo rack easily.
 	Regarding claim 2, Dahl et al. disclose a steering assembly (20) and a seat assembly (22). The cargo rack positioned forward of the steering assembly.  
 	Regarding claim 3, Dahl et al. disclose the outer body including a front fascia (a top portion of a grille, figure 1). The cargo rack pivotably coupled to the front fascia.  
 	Regarding claim 4, Dahl et al. in figure 1, disclose the outer body further including a front fairing (a front fender) positioned rearward of the front fascia, and the cargo rack is releasably coupled to the front fairing.  
 	Regarding claim 5, Dahl et al. disclose a storage compartment (30), wherein the cargo rack prohibits access to the storage compartment when in the closed position and permits access to the storage compartment when in the open position.  
	Regarding claim 7, Dahl et al. in figure 1, disclose the cargo rack, which is parallel to the ground surface when in the closed position and is angled relative to the ground surface when in the opened position.
 Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (7,128,341) in view of Chapdelaine et al. (2019/0351836) as applied to claim 1 above, and further in view of Kuji et al. (6,776,250).
 	Regarding claim 6, Dahl et al. disclose the storage compartment that can be support at least 90 pounds, but fail to show a battery.  
 	Kuji et al. in figure 5, disclose a straddle type four wheeled all terrain vehicle having a storage compartment (41) for storing a battery (42). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dahl et al. and Chapdelaine et al. by further comprising the battery disclosed by Kuji et al. in order to supply an electric power to the all-terrain vehicle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618